Title: To James Madison from John M. Forbes, 27 July 1803 (Abstract)
From: Forbes, John M.
To: Madison, James


27 July 1803, Hamburg. Since his letter of 8 July “nothing new has transpired.” Hanover has made a second capitulation. The French have crossed the Elbe and taken possession of the duchy of Lauenburg. The British have blockaded the Elbe “and have called on the powers pledged for the neutrality of it’s navigation to restore it, promising on this event to raise the blockade.” “In this state, things have remained for the last fifteen days. We now experience that awful Calm in the political Atmosphere which in the natural, often forebodes the gathering of a most desolating tempest.” Expects Hamburg to be occupied if the northern powers oppose the French. Has heard a coalition spoken of among Russia, Denmark, Sweden, and Great Britain. “Should this prove the Case, we shall be in the Center of all their military operations.… I expect to be the only neutral Agent here, it is my fixed determination and shall be my Constant endeavour, to Conform, as far as possible, to the duties of this Character.” Has had a second discussion with the British chargé d’affaires about American vessels being boarded prior to the notification of the blockade. The American snow Debby, Captain Elliot, was ordered to return to port by the British ship La Fortunée, Captain Vansittart. Instructed Captain Elliot “to proceed again to Sea and in Case his departure should be opposed, to demand a legal discussion in the British Court of Admiralty.” Encloses a copy of his instructions. “Since this measure, the Concession on the part of the English has been general to all neutral Vessels under similar Circumstances.” Believes his conduct has been viewed with satisfaction by the Hamburg merchants; hopes JM will approve of it. “I have demanded of the Chamber or College of Commerce of this City, General Tables of duties, Light money, Anchorage &c &c payable by their own Ships, by American Ships, and by other foreign Ships, and hope in a few days to transmit the same to you.” Believes “there was never a more favorable moment than the present” to encourage the emigration of “thousands of sober, industrious Cultivators” to the U.S.
 

   
   RC and enclosures (DNA: RG 59, CD, Hamburg, vol. 1). RC 2 pp.; marked triplicate; docketed by Wagner as received 26 Sept. RC begins on second page of Forbes’s 8 July dispatch (first RC). For enclosures, see nn.



   
   Filed with this letter are copies of two circulars, both dated 11 July. The first (2 pp.) was addressed to the captains and supercargoes of all American ships “as may present themselves at the mouth of the Elbe, being destined for the Port of Hamburg,” and advised them to go “into the nearest neutral Port, which you may be allowed to enter” and to seek advice from the merchant houses to which their cargo was consigned. The second (1 p.) was addressed to captains of American ships in Hamburg harbor and advised them to abide strictly by the blockade, not to load their vessels with any more cargo, “to provide yourself with the best proof, that what is already loaded, has been delivered and loaded before your knowledge of the Blockade; and to hasten as much as possible your Departure.”



   
   Forbes’s letter to Captain Elliot, 18 July 1803 (2 pp.; docketed by Wagner), instructed him to sail to Great Britain and enter a protest with George W. Erving over his detention at sea by the British navy after leaving the port of Hamburg prior to the declaration of blockade. The letter also discussed two decisions made by Sir William Scott in similar cases of blockade.



   
   A full transcription of this document has been added to the digital edition.

